Name: Commission Regulation (EC) No 1570/96 of 30 July 1996 laying down detailed rules for the application of Council Regulation (EC) No 1452/96 fixing a supplementary premium payable to sheep producers in non- less-favoured areas of Ireland and the United Kingdom in respect of Northern Ireland
 Type: Regulation
 Subject Matter: Europe;  agricultural activity;  agricultural structures and production;  means of agricultural production
 Date Published: nan

 6. 8 . 96 | EN I Official Journal of the European Communities No L 194/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1570/96 of 30 July 1996 laying down detailed rules for the application of Council Regulation (EC) No 1452/96 fixing a supplementary premium payable to sheep producers in non-less-favoured areas of Ireland and the United Kingdom in respect of Northern Ireland producers in non-less-favoured areas in Ireland and Northern Ireland granted premium in respect of the 1995 marketing year in accordance with Article 5 of Council Regulation (EEC) No 3013/89 (2). Producers granted the specific aid provided for in Council Regulation (EEC) No 1323/90 (3) in respect of the 1995 marketing year shall be excluded from the supplementary premium. 2. No advances on the supplementary premium shall be paid . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1452/96 of 23 July 1996 fixing a supplementary premium payable to sheep producers in non-less-favoured areas of Ireland and the United Kingdom in respect of Northern Ireland ('), and in particular Article 2 thereof, Whereas Regulation (EC) No 1452/96 fixes a supplemen ­ tary premium payable in Ireland and Northern Ireland in respect of the 1995 marketing year subject to the same conditions as those laid down for the granting of the 1995 premium to sheepmeat and goatmeat producers; whereas detailed rules are required for the implementation of this premium; whereas these rules should indicate, in parti ­ cular, the producers concerned, the latest date for payment and the conversion rate to be applied; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, 3 . The supplementary premium shall be paid prior to 15 October 1996. 4. The conversion rate to apply shall be the representa ­ tive rate in force on the last day of the 1995 marketing year. 5 . Ireland and the United Kingdom shall inform the Commission by 31 December 1996 at the latest of the number of supplementary premiums granted pursuant to this Regulation . HAS ADOPTED THIS REGULATION: Article 2 Article 1 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.1 . Payment of the supplementary premium, provided for in Regulation (EC) No 1452/96 shall be limited to f) OJ No L 289, 7. 10 . 1989, p. 1 . 3 OJ No L 132, 23. 5. 1990, p. 17.(') OJ No L 187, 26. 7. 1996, p. 2. No L 194/2 EN Official Journal of the European Communities 6 . 8 . 96 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1996. For the Commission Franz FISCHLER Member of the Commission